Exhibit 10.1

 

Lorene Flewellen

Sr. Vice President, Human Resources

Loreneflewellen@officemax.com

 

June 28, 2005

 

Mr. Christopher C. Milliken

511 Oakwood Ave Apt 2C

Lake Forest, IL 60045-1900

 

Dear Chris:

 

This letter will confirm our agreement regarding the benefits you will receive
as a result of your separation from OfficeMax and outlines how certain
compensation and benefits items will be handled.

 

1.                                            Separation from Employment:  We
agreed that your last day worked was February 11, 2005.  Your status as an
employee of the company ended on that date.  Because you had reached age 55 with
more than 10 years of service with the company as of your termination, your
separation is considered a “retirement” for purposes of certain employee
benefits, as explained in the following paragraphs.

 

2.                                            Severance.  We agree to pay you
severance pay of $4,417,000, less all amounts paid to you between February 11
(the “Separation Date”) and the effective date of this Agreement as determined
in accordance with Section 23 of this Agreement (the “Effective Date”).  The
severance payment will be paid in a lump sum within 5 business days from the
effective date of this Agreement.  As you know, on the good faith belief that we
would reach a resolution, we have in good faith continued to pay you on regular
pay periods, and will continue to do so until the earlier of (i) the Effective
Date or (ii) 21 days following the date of this Agreement.  If you do not sign
and return this letter within 45 days from the date of this letter or if you
revoke such acceptance, we will cease payments immediately and seek
reimbursement for amounts paid after the Separation Date.

 

3.                                            Annual Incentive:  As a
participant in the 2003 OfficeMax Incentive and Performance Plan, you received
an annual incentive award grant for 2005.  Because your separation is 
considered a retirement, you will be eligible for a pro rata payment of the 2005
annual incentive award, if and when any payment amount is declared by the
company’s board of directors in 2006. The proration shall be calculated by
multiplying 42/365 times what you would have received had you remained employed
for all of 2005;  other than the proration, you will not be treated differently
than other executives participating in the 2003 OfficeMax Incentive and
Performance Plan.

 

--------------------------------------------------------------------------------


 

4.                                            Key Executive Stock Option Plan: 
Our records show that you have the following unexercised options as of
January 31, 2005:

 

GRANT DATE

 

GRANT PRICE

 

# UNEXERCISED

7/26/2001

 

$

35.60

 

61900

 

Each of these options will remain subject to the terms and conditions set forth
in the KESOP and the individual grants.  Because you meet the age and service
requirements for your separation to be considered a retirement, these options
will expire, according to their terms, upon the earlier of 5 years from the
Separation Date, 10 years after the grant date, or the date upon which you
provide services to any competitor of OfficeMax.  You can continue to use the
exercise procedure through Charles Schwab & Co.  You are of course always
subject to rules prohibiting trading when in possession of material undisclosed
information about the company.

 

5.                                            Performance Accelerated Restricted
Stock Units:  In 2004, you received a grant of 35,198 performance accelerated
restricted stock units under the 2003 Boise Incentive and Performance Plan.  The
number of units will be adjusted based on company performance, according to the
terms of the grant.  Subject to the terms of the award, because your separation
is considered a retirement due to your age and years of service, you will
receive 6 / 24ths of the percentage of the unvested units which would have
otherwise vested August 1, 2006, (based on the number of full months worked
since the Award Date of July 31, 2004, over 24 months), plus 6 / 36ths of the
percentage of unvested units which would have otherwise vested August 1, 2007
(based on the number of full months worked since the Award Date over 36 months).

 

The restrictions on any units you receive under this section 5 will lapse and
the units will vest as soon as practical after the Performance Period has ended
and the performance multiplier has been determined and applied to your Award as
described in the award agreement.  Any unvested units remaining after payout
will be forfeited.

 

6.                                            2005 Long Term Incentive:  You
will not be eligible for any long term incentive awards under the 2003 OfficeMax
Incentive and Performance Plan or any other plan for 2005 or after.

 

7.                                            Deferred Compensation:  All
contributions to deferred compensation plans ended as of the Separation Date. 
Your balance under the 2001 Key Executive Deferred Compensation Plan (2001 Plan)
as of June 1, 2005, is $2,158,673.58 plus 20,309. shares held in the stock unit
account.  This account will continue to accrue interest until distribution,
pursuant to the terms of the plan.  Your balance under the 2005 Deferred
Compensation Plan (2005 Plan) as of June 1, 2005, is $40,506.43.  Your balance
under the Executive Savings Deferral Plan (ESDP) as of June 1, 2005, is
$7,818.39.

 

In accordance with the terms of the plan(s), distribution of your deferred
compensation account balance will be made according to your distribution
election and the terms of the plan.  All payments are subject to state and
federal income tax withholding.

 

8.                                            Pension Benefits:  You are vested
in the company’s Pension Plan for Salaried Employees and in the nonqualified
Supplemental Pension Plan (SPP).  You are also eligible to receive

 

--------------------------------------------------------------------------------


 

benefits under the nonqualified Supplemental Early Retirement Plan for Executive
Officers (SERP).

 

Geoff Bridges in the Boise Milliman office sent you on February 24, 2005,
pension benefit calculation information.  The Seattle Milliman Pension Service
Center sent you on March 8, 2005, a retirement packet.  If you have additional
questions, please contact Milliman toll-free at 800 558 6194.  Your pension may
begin on the first of the month following your retirement date, subject to
receipt of your election form, completion of any other requisite paperwork, and
the terms of the plan.  In order for your pension to begin on the first of the
month, you must contact Milliman no later than the 15th of the preceding month
(for example, in order for your pension to begin on July 1st, 2005, you must
contact Milliman no later than June 15th, 2005).

 

You are responsible for the FICA and Medicare taxes payable on the present value
of your benefit under the SPP.  These taxes will be deducted from your severance
pay once we have been informed of your election with respect to converting your
Supplemental benefit into a lump sum or certain annuity.

 

Under IRS Code section 409A, adopted in 2004, distributions to a “key employee”
under nonqualified plans cannot occur within 6 months of the employee’s
termination date.  You meet the definition of a “key employee.”  Therefore, any
distributions to you under the SPP or the SERP that would normally commence
within 6 months of your termination will be delayed for that 6-month period.

 

9.                                            OfficeMax Savings Plan:  All
contributions to this plan ended as of the  Separation Date.  Contributions will
be taken from your final paycheck according to your election.  You may choose to
either leave your funds in the plan or request a distribution of your account. 
If you choose to request a distribution of your account, you may elect a direct
rollover of taxable funds to an individual retirement account or another
qualified plan, a distribution paid directly to you, or installment
distributions taken quarterly, semiannually or annually.  The distribution
option you choose can significantly affect the taxes (and any penalties) which
may apply.  Any actions you choose to take may be accomplished by calling an
OfficeMax savings plan customer service representative toll-free at
1-877-OMX-401K (1 877-669-4015).

 

10.                                      Financial Counseling:  You may utilize
the financial counseling benefits provided to executive officers through May 1,
2006.  Your current account balance is $10,000.  Please verify the services
performed by submitting signed invoices to Rosie Wenger, Benefits Analyst, in
Itasca.

 

11.                                      Club Memberships:  Your club membership
payments ceased to be paid as of the Separation Date.

 

12.                                      Your Time Off:  As of February 11,
2005, you had 284.87 hours of accrued and negotiated YTO, which will be paid to
you once you have signed and returned this letter.

 

13.                                      Healthcare:  On the Separation Date,
coverage provided under the Supplemental Healthcare Plan for Executive Officers
ended.  Your group healthcare benefits also ended on the Separation Date,
provided, however, that if you agree to the terms of this letter, you and your
eligible dependents will receive healthcare coverage through February 10, 2006. 
If you agree to the terms of this letter, coverage for you and your eligible
dependents will be reinstated in

 

--------------------------------------------------------------------------------


 

the OfficeMax Choice Plus Medical Plan, the Delta Dental program and the VSP
vision program.  Since an agreement had not been reached at the time of your
separation, you enrolled in the Retiree Medical Plan and paid for the partial
month of February and the months of March and April in the amount of $1,113.25. 
The Company will ensure that there were no periods of non-coverage for you or
your dependent from the Separation Date through the effective date of this
agreement. The required contributions for healthcare coverage beginning with the
Separation Date through the end of 2005 are $3,156.96.  Once we have received
your agreement to the terms of this letter, a deduction from your severance pay
in the amount of $2,043.71 will made for these required contributions ($3,156.96
minus $1,113.25 equals $2,043.71).  You will be notified of the 2006
contribution amounts and required payment for your 2006 coverage in
December 2005.  If you do not sign and return this letter within the applicable
time frame or you revoke such acceptance, your healthcare coverage will continue
under the Retiree Medical Plan provided you send payment for any outstanding
amounts.

 

14.                                      Retiree Medical Coverage:  OfficeMax’s 
Retiree Medical Program offers healthcare coverage for you and your eligible
dependents during retirement.  Based on your age and service, you became
eligible for and elected to participate in this program upon your separation. 
Assuming you return this letter within the applicable time frame, medical
coverage under this program will start on February 11, 2006.

 

A monthly contribution is required for your coverage and your dependent
coverage.  You will be informed of the cost of Retiree Medical Program at that
time.

 

15.                                      Flexible Spending Accounts:  If you
were enrolled in a Flexible Spending Account (Healthcare or Dependent Day Care),
your participation ended on the Separation Date.

 

16.                                      Supplemental Life Insurance:  You have
a life insurance policy under this plan.  The company will continue paying the
premiums on your supplemental life policy through December 31, 2013, or until
your death, if earlier.  The company-paid amounts will continue to be imputed as
income to you.  After the company stops paying the premiums, you will have three
options:  continue to pay premiums to increase the policy benefit level, cease
premium payments and maintain the insurance at a face value of one times your
final base pay, or terminate the policy and retain the cash value.

 

17.                                      General Life Insurance:  Contributory
and non contributory life insurance coverage ended on your separation date.  You
were previously notified of the time period during which you could have elected
to convert group life coverage (company paid and optional life for yourself and
dependent life for spouse) to personal life insurance policies.

 

18.                                      Disability and AD&D Coverage:  If you
were enrolled in the optional Short Term Disability insurance, your coverage
ended on the Separation Date.  Accidental Death and Dismemberment coverage and
any Long Term Disability coverage ended on the Separation Date.

 

19.                                      Executive Outplacement Assistance:  We
will provide you with outplacement assistance to assist you in locating another
career position.  The company retained the firm of Drake, Beam and Morin to
assist you for up to 12 months, beginning with the execution of this Agreement.

 

20.                                      Social Security:  Social Security
benefits do not start automatically.  Once you are eligible, you must file an
application to begin receiving Social Security benefits.  To get started,

 

--------------------------------------------------------------------------------


 

contact your local Social Security office or, for more information on benefits
and how to apply, you can visit the Social Security website at
www.socialsecurity.gov, or call Social Security toll-free at 800 772 1213.

 

21.                                      Medicare:  Medicare becomes available
at the beginning of the month in which you turn 65 and may also be available if
you are disabled.  You automatically apply for Medicare when you apply for
Social Security benefits; however, you will need to decide whether you wish to
enroll in “Part B” or “Medicare + Choice.”  For more information on Medicare and
your options, you can visit the Medicare website at www.medicare.gov or call
toll-free 800 MEDICARE (800 633 4227).

 

22.                                      Release and Waiver:  In consideration
for payments and coverage detailed in Sections 2 through 5, 16 and 19 above, and
for other good and valuable consideration, the receipt of which you acknowledge,
you hereby fully, absolutely, and unconditionally remise, release, acquit, and
forever discharge and covenant not to sue the company, its parent, and any and
all of their predecessors, successors and assigns, affiliates, or subsidiaries,
as well as all of their respective directors, officers, and employees, past,
present or future, from any and all claims, losses, liabilities, demands,
actions, causes of action, costs, fees (including attorneys’ fees, expenses, and
costs), back pay, front pay, separation pay, right of reinstatement or
reemployment, or any other obligation or liability, either known or unknown,
arising out your status as an employee of OfficeMax or the termination thereof.
This waiver includes but is not limited to any claims you may have under the
Fair Labor Standards Act, Age Discrimination in Employment Act (“ADEA”), the
Family Medical Leave Act, the Americans with Disabilities Act, Employee
Retirement Income Security Act, Title VII of the Civil Rights Act of 1991, any
federal, state or local discrimination laws, claims relating to harassment,
breach of contract or wrongful discharge, or breach of express or implied
covenants, or any other federal, state or municipal statute or regulation
concerning your relationship with and separation from OfficeMax prior to and
including the date of this agreement.  Notwithstanding anything to the contrary
in this Section 22, you shall not be obligated to release and shall not be
deemed to have released the company for claims relating solely to the
performance of its obligations pursuant to this agreement.

 

Nothing set forth in this paragraph or in this Agreement shall preclude you from
raising any counterclaims or cross claims not released in this Section 22, in
any action brought against you by the Company, its parent, and any and all of
their predecessors, successors and assigns, affiliates, shareholders or
subsidiaries, as well as all of their respective directors, officers, and
employees, past present, or future.

 

23.                                      Advice to Seek Counsel, Revocation of
the Agreement, and Effective Date:  Based on federal law, we are required to
advise you to seek legal counsel.  You affirm that you have been advised to seek
counsel before signing this agreement and have been given up to 21 days to seek
counsel and consider this agreement.  You understand that you have 7 days after
signing this agreement to revoke your acceptance.  Revocation must be in
writing, sent certified mail, return receipt requested to the following
address:  OfficeMax, Attention:  General Counsel, 150 Pierce Rd., Itasca, IL 
60143 and received within that 7-day period.  The effective date of this
agreement shall be the day on which the 7-day period expires provided that you
have not effectively revoked your acceptance.  If you choose to revoke this
agreement, the company will not be obligated to make payment of any benefits
specified herein, except as may be specifically required under the terms of the
appropriate plan documents or other governing documents.  If you need a copy of
any plan document (or summary) for the plans addressed in this letter, please
let me know.  The company shall not be obligated to pay any of your

 

--------------------------------------------------------------------------------


 

legal fees.

 

24.                                      Sole Agreement:  You affirm that the
only consideration for your entry into this agreement is the terms stated above
and no other promise or agreement of any kind has been made to or with you by
any persons or entity to cause you to sign this agreement.

 

25.                                      Confidentiality, Nondisclosure, and
Nondisparagement:  The Company is a leader in a highly competitive market. 
During the course of your employment, you had access to information and
knowledge about the Company, including but not limited to marketing plans, sales
and/or cost information, salaries, operational systems, financial data and
customer names, buying histories and other related or like information, that the
Company considers confidential and which, if disclosed to a competitor of the
Company, could be harmful to the Company’s business and competitive position
(all of which is referred to in this agreement as “Competitive Information”). 
Other than in connection with pending litigation or as required by law or by
order of a court of competent jurisdiction, you agree not to disclose, and
confirm that you have not disclosed, Competitive Information to any person who
has not been authorized by the Company to receive such information.  If the
Company utilizes the services of in-house counsel or outside attorneys for the
purposes of enforcing any of the provisions of this paragraph, the Company shall
be entitled to recover its attorneys’ fees, costs, and expenses of such
enforcement efforts, in addition to all damages and other remedies recoverable
by the Company.

 

You further agree not to communicate, discuss, or otherwise make any reference,
express or implied, either orally or in writing, to any of the specific terms,
covenants, or conditions of this agreement; provided that you shall be permitted
to disclose this agreement to your spouse, attorney, tax preparer, and/or
accountant, whom you will instruct to preserve confidentiality, and the Company
shall be permitted to disclose this agreement as required or advisable under
law.

 

You also agree not to make any oral or written communication to any person or
entity which disparages, or has the effect of damaging the reputation of, the
Company.  Company, as well as all of its respective directors and officers
acting in their official corporate capacity, agree not to make any oral or
written communication to any person or entity which disparages, or has the
effect of damaging your reputation.

 

Nothing in this Section 25 shall in any way be understood or interpreted to
preclude or limit you  (i) from pursuing any legal rights which you have not
released in Section 22 of this agreement; or preclude you or the Company:
(ii) from communicating with governmental agencies pursuant to legislation,
regulations, or agency action permitting or requiring such communications; or
(iii) from complying with any valid and enforceable subpoena or other legal
process, or from testifying in deposition or at trial in any proceeding.  You
agree that in the event you receive a subpoena or other legal process requesting
that you provide or disclose any information of the Company which you learned
during the course of your employment, you will promptly notify the Company in
writing of the request, provide the Company with a copy of the subpoena or other
legal process, take all steps necessary to permit the assertion of any
applicable rights or privileges with regard to the information requested, and
will not waive any privilege or objection to the production or disclosure of
such information without the consent of the Company.

 

26.                                      Noncompete Agreement:  Please review
the continuing obligations that you have to the company under the Boise Cascade
Office Products Corporation Confidential Information and

 

--------------------------------------------------------------------------------


 

Noncompetition Agreement which you executed on April 10, 1995. Please note that
you have continuing obligations for a minimum period of 12 months from
February 11, 2005.  Further, several of the executive compensation plans
discussed above contain provisions which could impact your benefits if you
accept employment with a competitor of OfficeMax.

 

27.                                      Return of Company Property:  To the
extent you have not already done so, you agree to arrange to have all files,
records, documents, drawings, specifications, computers and other equipment,
software, data relating to the business or personnel of OfficeMax, keys, credit
and security cards, and other such property returned to the company immediately.

 

28.                                      Further Communications:  Further
correspondence, such as W 2s, will be mailed to the most current address we have
on file.  Let OfficeMax know of any address changes by contacting HR Services at
1-888-466-2947 (888-4-OMX-HR).

 

29.                                      Choice of Law.  You and the company
agree that all matters relative to the construction and interpretation of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Illinois.

 

--------------------------------------------------------------------------------


 

If the foregoing accurately reflects your understanding of the agreement between
you and the company regarding your separation and the various compensation and
benefit programs in which you participate, please indicate your acceptance by
signing this letter and returning it to me.  A copy is enclosed for your file.

 

Very truly yours,

 

 

/s/ Lorene Flewellen

 

 

 

Lorene Flewellen

SVP Human Resources

 

Enclosures

 

LF/db

 

 

ACCEPTED AND AGREED THIS 6TH DAY OF JULY, 2005

 

 

/s/ Christopher C. Milliken

 

Christopher C. Milliken

 

--------------------------------------------------------------------------------

 